                             EXHIBIT “1”




Case: 19-30232   Doc# 99-1   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 1 of
                                          4
                                                        http://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...




         Case: 19-30232   Doc# 99-1   Filed: 03/29/19      Entered: 03/29/19 16:16:07           Page 2 of
                                                   4
1 of 3                                                                                                      3/4/2019, 4:40 PM
                                                        http://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...




                                      Fair Trade Practices Program

                                                Search PACA




                                                                           Generate PDF Report




         Case: 19-30232   Doc# 99-1   Filed: 03/29/19      Entered: 03/29/19 16:16:07           Page 3 of
                                                   4
2 of 3                                                                                                      3/4/2019, 4:40 PM
                                                                       http://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...



           License                                                        Anniversary
                    Date Issued                                                                           Status
           No.                                                            Date
           20160766 6/8/2016                                              6/8/2019                        Active

           Business
                    Business Address                                      City                    State Zip
           Name
           URBAN                                                          S SAN
                    60 AIRPORT BLVD                                                               CA      940806515
           LEAF CO                                                        FRANCISCO

           Web
                   Email                      Phone                                               Fax
           Address
                   WAYMANWONG@URBANLEAFCO.COM 650 871-2505                                        650 871-2507

                        Mailing Address                                   City                    State Zip
                                                                          S SAN
                        60 AIRPORT BLVD                                                           CA      940806515
                                                                          FRANCISCO




           Reported Principal (Last Name, First Name)




           Trade Names




           Branch Name , Branch City , Branch State None

           To connect with the PACA National License Center, Apply for a PACA License, or check on the status of a firm’s
           license, please contact us at:
           1 (800) 495-7222, then Option #1 or email us at PACALicense@ams.usda.gov
           To connect with our Good Delivery Hotline, or if you have any Good Delivery inquiries or contract-related
           issues, please contactus at:
           1 (800) 495-7222, then Option #2
           To connect with our PACA Manassas, VA Regional Office about the status of a complaint or to ask a general
           PACA question, please contact us at:
           1 (800) 495-7222, then Option #3 or email us at PACAManassas@ams.usda.gov
           To connect with our PACA Fort Worth, TX Regional Office about the status of a complaint or to ask a general
           PACA question, please contact us at:
           1 (800) 495-7222, then Option #4 or email us at PACAFtWorth@ams.usda.gov
           To connect with our PACA Tucson, AZ Regional Office about the status of a complaint or to ask a general PACA
           question, pleasecontact us at:
           1 (800) 495-7222, then Option #5 or email us at PACATucson@ams.usda.gov




           Return to: Perishable Agricultural Commodities Act (PACA)




         Case: 19-30232         Doc# 99-1         Filed: 03/29/19         Entered: 03/29/19 16:16:07               Page 4 of
                                                               4
3 of 3                                                                                                                      3/4/2019, 4:40 PM
